DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 8-12 and 15-19 are currently pending. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/18/2020 has been entered. 
 Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/18/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 
Response to Amendment
Applicant’s amendments and arguments, filed 09/18/2020 have been fully considered. Rejections and/or objections not reiterated from the previous Office Action are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set of rejections and objections presently being applied to the instant application. 
  
Claim Rejections - 35 USC § 103-Rejection Maintained
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8-12 and 15-19 remain rejected under 35 U.S.C. 103 as being unpatentable over Mason et al (US2013/0324607 published 12/5/2013),  Zimmer et al., (Circ. Res Vol. 115 pages 323-340, published online 1/16/ 2015) and Mason et al (Journal of Clinical Lipidology Vol. 7 pages 272-273. Published June 2013; referred to as Mason 2).
 Mason claims the method of administering eicosapentaenoic acid and esters (derivatives) to subjects in need of treating atherosclerosis ([0004], [0090], claims 1-4).  
Regarding claims 9 and 15-19, EPA pharmaceutical compositions comprising at least 96% wt. EPA  and “ultra pure EPA” compositions comprising at least 98% wt. EPA 
Zimmer teaches that cholesterol crystallization contributes to clinical outcomes of atherosclerosis. High blood cholesterol levels lead to the pathogenesis of atherosclerosis. Atherosclerotic lesions contain large amounts of cholesterol, crystalized cholesterol and inflammatory mediators linked to the development of coronary heart disease (page 323 right col). Zimmer teaches that crystallization of cholesterol represents a danger signal that is important during atherogenesis, as it leads to the 
However, neither Mason nor Zimmer explicitly teach measuring oxidative modification of membrane polyunsaturated fatty acids in the subject prior to, and following, administration of EPA to the subject.
 Mason (2) teaches membrane oxidation of polyunsaturated fatty acids leads to the formation of cholesterol crystalline domains, which contribute to the cholesterol crystal deposition in the atheroma (page 272 right col.).  As disclosed in Zimmer above, said cholesterol crystalline deposits are a hallmark of atherosclerosis pathogenesis (Zimmer et al., Circ. Res Vol. 115 pages 323-340, published online 1/16/ 2015 abstract, page 328 rt. col.)
Regarding step (a), Mason (2) teaches measuring baseline levels of cholesterol and phospholipid membrane prior to and following lipid hydroperoxide mediated membrane oxidation. Large structural reorganization was observed in the membranes of cholesterol and phospholipid which corresponded to the increase in lipid peroxidation 
 Regarding step (b), Mason (2) teaches administration of eicosapentaenoic acid to the cholesterol membranes. Regarding step (c) of claim 8, analysis was performed using the same x-ray diffraction techniques used in baseline calculations above. Mason (2) teaches that the administration of eicosapentaenoic acid blocked formation of said crystalline cholesterol domains and reduced lipid peroxidation levels by 90% (results). 
Therefore, considering that cholesterol crystalline deposits are a danger sign for the progression of atherosclerosis in a subject and that eicosapentaenoic acid is art recognized to treat atherosclerosis (Mason) and is effective to inhibit formation of said crystalline cholesterol domains and reduce lipid peroxidation of cholesterol membranes, as taught by Mason (2), one of ordinary skill in the art would have found it prima facie obvious to combine the teachings of Zimmer, Mason (1) and Mason (2) in order to arrive at the claimed methodology. 
 Motivation to combine the diagnostic methodology of measuring cholesterol membrane oxidation prior to the administration of eicosapentaenoic acid to the atherosclerosis subject of Mason (1) using the techniques from Mason (2) naturally flows in order to gain baseline information on the cholesterol crystalline deposits and oxidized membranes in the atherosclerosis patient. Motivation to combine the diagnostic methodology of measuring membrane oxidation following the administration of eicosapentaenoic acid to the atherosclerosis subject using the techniques of Mason (2) naturally flows in order to quantify the reduced cholesterol crystalline deposits and 
 Lastly, while Mason does not explicitly teach wherein the administered composition comprising at least 96% wt. eicosapentaenoic acid reduces or prevents the oxidative modification of the membrane polyunsaturated fatty acid by at least about 10% compare to control, Applicant is respectfully reminded that “Products of identical chemical composition cannot have mutual exclusive properties.”  Any properties exhibited by or benefits from are not given any patentable weight over the prior art provided the composition is inherent.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the disclosed properties are necessarily present.  In re Spada
 To overcome this rejection, Applicant is invited to demonstrate that the administered eicosapentaenoic acid ethyl ester composition of Mason does not reduce the oxidative-modification of the membrane polyunsaturated fatty acid by at least about 10% compared to control. In the instant case, Applicants have not rebutted this finding with objective evidence that the administered regimen comprising administration of a composition comprising at least 96% wt. eicosapentaenoic acid ethyl ester and is substantially free of DHA does not reduce the oxidative-modification of the membrane polyunsaturated fatty acid by at least about 10% compared to control encompassed by the claims.
Applicant traverses the rejection of record stating that a prima facie case has not been properly articulated in view of MPEP 2143, as the office has failed to show that a skilled artisan would have been motivated to make the proffered modification by the applied references to arrive at the claimed methodology, nor would the skilled artisan arrive at the resulting claimed method with a reasonable expectation of success. Applicant further argues that skilled artisan would not have sought to combine the references of Mason (1), Mason (2) and Zimmer in order to arrive at the claimed invention with a reasonable expectation of success, as the x-ray spectroscopic methodology employed by Mason (1) and Mason (2) used to measure oxidation modification of polyunsaturated fatty acids in the presence of cholesterol and eicosapentaenoic acid employ different ratios of cholesterol to phospholipid. The POPC:cholesterol ratio is 1:1.5 in Mason (1) and 0.6:1 in Mason (2).  
  
Response to Arguments
 Applicant argues that skilled artisan would not have sought to combine the references of Mason (1), Mason (2) and Zimmer in order to arrive at the claimed invention with a reasonable expectation of success, as the x-ray spectroscopic methodology employed by Mason (1) and Mason (2) used to measure oxidation modification of polyunsaturated fatty acids in the presence of cholesterol and eicosapentaenoic acid employ different ratios of cholesterol to phospholipid. However this argument is unavailing as it is noted that the features upon which applicant relies (i.e., the ratios of cholesterol: phospholipid in the x-ray analysis of cholesterol domain oxidation in the presence of eicosapentaenoic acid) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In the instant case, neither the distinct diagnostic methodology employed by both Mason (1) and Mason (2) (X-ray spectroscopy of oxidized cholesterol membranes in the presence of phospholipid, cholesterol and eicosapentaenoic acid), nor the ratio of the components employed in the diagnostic methodology above are features found within the instant claims. The claims are directed to the diagnostic methodology of measuring oxidative modification of membrane polyunsaturated acids prior to the administration of a pharmaceutical composition comprising at least 80% wt. of eicosapentaenoic acid or derivative thereof, followed by measuring said oxidative modification after administering the subject the pharmaceutical composition. Said spectroscopic analysis of oxidative modification of membrane polyunsaturated fatty acid prior to and post administration of eicosapentaenoic acid are 
Secondly, regarding Applicants contention that there is no reason for a skilled artisan to modify the teachings of Mason (1) with Zimmer and Mason (2), the examiner does not agree. MPEP 2143 provides rationale for a conclusion of obviousness including (A) combining prior art elements according to known methods to yield predictable results. In the instant case, motivation to combine the prior art references naturally flows from the fact that each of the references are in the same field of endeavor, the treatment of atherosclerosis and the diagnosis of its underlying clinical manifestations which includes crystalline cholesterol deposits which are propagated by the membrane oxidation of polyunsaturated fatty acids.  
A skilled artisan would have sought to combine the prior art cholesterol crystallization diagnostic techniques of Mason (2) to the atherosclerosis treating methodology of Mason (1) in view of Zimmer, in order to monitor for crystallization of cholesterol in atherosclerosis patients comprising atherosclerotic lesions in order to establish a baseline as embraced in Mason (1) and identify the severity of the disorder. Following administration of eicosapentaenoic acid to the atherosclerosis patient, a skilled artisan would have sought to apply the cholesterol crystallization diagnostic methodology of Mason (2) to the patient, continuing to analyze the crystalline cholesterol domain reduction in the treated atherosclerosis patient afforded by the eicosapentaenoic acid therapy. A person of ordinary skill would understand in view of the combination of references as a whole that applying the combined techniques of Mason (1), Zimmer and Mason (2) above, said artisan would have a reasonable and 

Double Patenting Rejection-Maintained
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l) (1) - 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
Claims 8-12 and 15-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-17 of copending Application No. 14193531 (reference application) in view of Kanehiro et al US2013/0303614 published 11/13/2013). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following. 
Claims 8-17 of copending Application 14193531 are directed to the same methodology as instantly claimed (“reducing oxidative modification of membrane polyunsaturated fatty acids in a subject’, claims 8-17;) comprising the administration of a composition comprising at least 80% EPA, wherein the patient comprises a glucose level of 200 mg/dL, which is a narrower patient population encompassed within the instantly claimed genus of “a subject”.  Claim 13 of copending Application 14193531 is directed to the measurement of oxidative modification of membrane polyunsaturated 
And while the instant claims do not specifically teach wherein the patient comprises a glucose level above 200 mg/dL, Kanehiro teaches the administration of capsules comprising eicosapentaenoic acid to patients with elevated glucose levels of at least 200 mg/dL in order to reduce  postprandial glucose levels  ([0040]-[0052]).
Therefore, one of ordinary skill in the art at the time of the invention would have found it prima facie obvious to apply the methodology of instant claims 8-12 and 15-19 on a patient with hyperglycemia comprising elevated glucose levels of 200 mg/dL in view of Kanehiro in order to arrive at the methodology of claims 8-17 of copending Application 14193531. Motivation to administer EPA to said hyperglycemic patient and measure oxidative modification of polyunsaturated fatty acids prior to and following EPA administration to the hyperglycemic patient flows logically from the fact that EPA compositions are effective at reducing postprandial glucose levels in the administered hyperglycemic patient.
In response to this rejection, Applicant asserts that a skilled artisan would have no credible reason to select the teachings of Kanehiro and combine them to the methodology embraced with claims 8-17 of copending Application 14193531 in order to arrive at the claimed methodology without the use of improper hindsight analysis. 
 
Response to Arguments
  Applicant’s arguments, filed 08/31/2020 are acknowledged and have been carefully considered. In regards to Applicant’s contention that the examiner exhibited significant hindsight reconstruction to select the methodology of Kanehiro and combine said teachings to those embraced within claims 8-17 of copending Application 14193531 in order to arrive at the claimed methodology, this argument is unavailing.  Applicant is reminded that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. However, so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the Applicant’s disclosure, such a reconstruction is proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  Considering the fact that the present rejection relies solely on the knowledge and motivation that was generally available to one of ordinary skill in the art of administering a composition comprising at least 80% wt. eicosapentaenoic acid to a patient with elevated glucose levels of at least 200 mg/dL in order to reduce post prandial glucose levels, and measuring cholesterol domain formation prior to and following administration of said eicosapentaenoic acid regiment (as clearly elucidated with the combined teachings of Kanehiro and claims 8-17 of supra, as well as in the previous Office Action) and does not improperly rely upon Applicant’s disclosure, the assertion that the present rejection is made with impermissible hindsight reconstruction is properly found unpersuasive.
 Conclusion
In view of the rejections set forth above, no claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE W. KOSTURKO whose telephone number is (571)270-5903.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


GEORGE W. KOSTURKO
Examiner
Art Unit 1628


/THEODORE R. HOWELL/Primary Examiner, Art Unit 1628